Irwin Mortgage Corporation
Short Term Incentive Plan

1.  Purpose

The purpose of the Irwin Mortgage Corporation Short Term Incentive Plan is to
support the achievement of the Company's business and financial goals in order
to increase shareholder value by attracting and retaining a high caliber of
employees who are capable of improving the Company's business results. In
furtherance of this purpose, the Plan is intended to produce a competitive
incentive bonus package that correlates the compensation of such employees with
the performance of the Company.

2.  Effective Date

The Plan is effective January 1, 2002.

3.  Definitions

a)  AWARD means a payment made pursuant to the Plan at the end of a Performance
Period.

b)  BOARD means the Board of Directors of the Company.

c)  CHAIRMAN means the Chairman of the Board of Directors of the Company.

d)  CODE means the Internal Revenue Code of 1986, as now in effect or as
amended.

e)  COMMITTEE means the committee appointed by the Board to administer the Plan,
which shall consist solely of the Chairman until such time as the Plan is
amended in accordance with Section 8(a) hereof.

f)  COMPANY means Irwin Mortgage Corporation.

g)  COVERED OFFICER means the chief executive officer of the Company and any
other officer of the Company who is, for any taxable year, determined to be
among IFC's four "highest compensated officers", as defined under Code Section
162(m)(3).

h)  PERFORMANCE PERIOD means the period of time during which performance is
measured pursuant to the Plan, generally including the Company's fiscal year or
such other time periods as are determined by the Committee.

i)  PLAN means the Irwin Mortgage Corporation Short-Term Incentive Plan.

j)  IFC means Irwin Financial Corporation, the Company's publicly-held parent
company.

k)  IFC COMMITTEE means the committee appointed by the board of directors of IFC
to administer such short-term incentive plans as may be adopted by such board
from time to time or, in the absence of such a committee, the standing
compensation committee of IFC's board of directors as constituted from time to
time; provided, that any such IFC Committee shall consist of no fewer than two
members of the IFC board of directors who qualify as an "outside director" under
Code Section 162(m).

4.  Eligibility

Participants in the Plan shall be those persons who are both senior officers of
the Company and designated by the Committee as eligible participants.

Selection for participation in the Plan does not guarantee being selected for
participation in the Plan for any subsequent Performance Period. Selection of an
employee for participation in the Plan does not give the participant any right
to continue in the employ of the Company. The Company reserves the right, which
may be exercised at any time, to terminate a Plan participant's employment or
adjust the compensation of a Plan participant with or without cause.

5.  Administration

Except for the powers reserved to the Board and to the IFC Committee with
respect to the establishment of target Award opportunities, performance levels
and performance criteria pursuant to Section 6 and the payment and adjustment of
Awards pursuant to Section 7, and subject to such orders or resolutions not
inconsistent with the Plan's provisions as may from time to time be issued or
adopted by the Board, the Committee shall have full power and authority to
construe, interpret and administer the Plan.. All decisions of the Committee
shall be final and binding upon all parties, including participants, employees
and the Company.

6.  Awards

The Board shall (i) within 90 days of the beginning of a Performance Period for
Covered Officers (or such other time as is consistent with the requirements of
Section 162(m)) and (ii) at such time as the Board deems appropriate for all
other participants (but in no event less frequently than annually), do the
following in its sole discretion:

a)  establish a target Award opportunity for each Plan participant for the
Performance Period, expressed as a percentage of such participant's base salary
over the Performance Period; and

b)  establish performance goals for an Award that (i) specify a threshold, a
target and any other performance levels deemed by the Committee to be necessary
or appropriate to establish an accurate and effective pay-for-performance
schedule and (ii) base performance on one or more of the following financial
indicators of the Company's success: earnings per share, net earnings, operating
earnings, customer satisfaction, revenues, net sales, financial return ratios
such as return on equity, return on assets, return on capital, and return on
investment, ratio of debt to earnings or stockholders' equity, market
performance, market share, balance sheet measurements, economic profit, cash
flow, stock holder return, margins, productivity improvement, distribution
expense, inventory turnover, delivery reliability, cost control or operational
efficiency measures, and working capital, any of which may be measured in
absolute terms, growth or improvement during a Performance Period or as compared
to another company or companies.

Notwithstanding anything in the foregoing to the contrary, in the case of a
person who was a Covered Officer as of the close of the immediately preceding
fiscal year, the target Award opportunity, performance levels and performance
criteria pertaining to such Covered Officer shall also be approved by the IFC
Committee within 90 days of the beginning of the Performance Period (or such
other time as is consistent with the requirements of Section 162(m). All such
target Award opportunities, performance levels and performance criteria
pertaining to any Covered Officer shall be objective and shall otherwise meet
the requirements of Code Section 162(m).

Upon being established by the Committee (and approved by the IFC Committee, as
necessary), the target Award opportunities, performance levels and performance
criteria for a given Performance Period shall be set forth in an addendum to the
Plan (the "Performance Period Schedule").

7.  Payment of Awards; Adjustments

a)  At the end of a Performance Period, the amount of the Award payable, if any,
shall be determined by the degree to which the Company meets the performance
goals set forth in the Performance Period Schedule.

b)  For any Awards payable to Covered Officers, the Committee shall certify in
writing the extent to which the performance goals were achieved during the
Performance Period, and shall submit such written certification to the IFC
Committee for its consideration.

c)  The Board reserves the right to adjust the Award of any participant (other
than a Covered Officer) to reflect individual performance and/or extraordinary
circumstances. The Award of any Covered Officer shall be subject to the right of
the IFC Committee to adjust such Covered Officer's Award to reflect individual
performance and/or extraordinary circumstances.

d)  A participant's Award, if any, for each Performance Period shall be paid in
cash within sixty (60) days after the close of the Performance Period, provided
the participant is in the employ of the Company on the last working day of the
Performance Period. For an employee whose employment commences during a
Performance Period, a prorated Award will be paid based on the portion of the
Performance Period during which he or she was employed by the Company.

e)  If a participant transfers to or from IFC or any affiliate of IFC (other
than the Company) at any time during the Performance Period, he or she will be
entitled to a prorated Award under the Plan based on the portion of the
Performance Period during which he or she was employed by the Company. Any
prorated Awards earned will be paid at the same time that other participants'
Awards are paid and shall be based on performance results for the full
Performance Period.

f)  An Award is not earned and shall not be paid unless the employee is employed
by the Company and on the Company's payroll at the end of the Performance
Period. The Committee may make exceptions to this requirement, in its sole
discretion, under circumstances including, but not limited to, retirement, death
or disability, or local law requirements where the participant is employed.

g)  There shall be deducted from all payments in respect of an Award made under
the Plan any taxes required to be withheld under applicable federal, state or
local law.

h)  Any participant may elect to defer all or a portion of his Award by
submitting a written request to the Committee on or before January 31 of that
Performance Period. The deferral request, which shall be made in a form adopted
and approved by the Committee from time to time, must state the amount of Award
to be deferred (a dollar amount or a percentage of the Award earned), and the
date the deferred Award is to be paid. Regardless of the participant's election,
the deferred Award will be paid no later than the first anniversary of his or
her termination of employment. Upon a participant's death, any deferred Award
will be paid to his or her beneficiary designated under the Company's group life
insurance plan unless the Participant has submitted an alternative written
beneficiary designation under this Plan. Deferred Awards shall be credited with
interest from the first day of January of the fiscal year following the fiscal
year in which the Award is earned at the national prime rate as reported in The
Wall Street Journal on the date interest is credited.

i)  Without limiting the generality of Section 7(h), certain participants
identified by Irwin Ventures LLC may elect to defer a maximum of $25,000 of his
or her annual Award and contribute that amount to the Irwin Ventures
Co-Investment Fund by submitting a written request to the Committee on or before
January 31 of that Performance Period.

8.  Miscellaneous

a)  AMENDMENT, SUSPENSION OR TERMINATION OF THIS PLAN. The Board may, at any
time and from time to time, amend, suspend or terminate the Plan or any part of
the Plan as it may deem proper and in the best interest of the Company;
provided, that, subject to the right of the Board and the IFC Committee to
adjust Awards pursuant to Section 7(c), no such action may cause any participant
to be deprived of any Award previously awarded but not yet paid, or be effective
in the fiscal year in which such action is taken unless it is taken within the
first three months of the fiscal year.

b)  The Company shall obtain stockholder approval for any amendment of the Plan
as required to ensure the Plan's qualification under Code Section 162(m).

c)  NO ASSIGNMENT. No portion of any Award under the Plan may be pledged,
assigned or transferred otherwise than by will or the laws of descent and
distribution prior to its payment.

d)  LIMITATION ON LIABILITIES. In any matter related to the Plan, no director or
employee of Irwin Financial Corporation, or any affiliate of Irwin Financial
Corporation shall be liable for the action, or the failure to act, on the part
of any other such person.

e)  LIMITATION ON VESTED INTEREST. Awarding a bonus is within the sole
discretion of the Committee. No participant has a vested interest in an award
under the Plan prior to the end of the Performance Period for which the Award is
granted.

f)  SECTION 162(m). It is the interest of the Company that Awards made to
Covered Officers under the Plan satisfy the requirements for "performance-based
compensation" under Code Section 162(m). Therefore, if a provision of the Plan
causes a payment to fail to satisfy these requirements, it shall be deemed
amended to satisfy the requirements to the extent permitted by law and subject
to Committee approval.

g)  EMPLOYMENT RIGHTS. Participation in this Plan shall not be construed to
grant any employee the right to be retained in the employ of the Company.

h)  GOVERNING LAW. The validity and construction of the Plan and any rules
relating to the Plan shall be determined and governed by the laws of the State
of Indiana.

The Plan was duly adopted and approved by the Board of Directors of the Company
as of March 19, 2002.

 